           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

CHRISTOPHER DON PENNINGTON
ADC #149290                                                          PLAINTIFF

v.                         No. 1:19-cv-49-DPM

LOMAN JOHNSON, Captain, Food Prep
Supervisor, ADC Grimes Unit; and
LARRY BAILEY, Maintenance
Coordinator, Grimes Unit                                           DEFENDANTS

                                ORDER
     The Court adopts Magistrate Judge Kearney's unopposed
recommendation, Doc. 31.       FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).     Motion for summary judgment, Doc. 25,
granted.   Pennington's remaining claims will be dismissed without
prejudice for failure to exhaust.
     So Ordered.



                                    D .P. Marshall Jf.
                                    United States District Judge

                                      Io   Mt>,/\4.   ')..O'J-.0
